Case 1:18-cr-00120-SPW Document 116 Filed 04/07/21 Page 1of9

FILED

BRYAN T. DAKE APR 07 2021
Assistant U.S. Attorney Fe é
US. Attorney’s Office District OF Monae

Bill se
James F. Battin Courthouse ings Division

2601 Second Avenue North, Suite 3200
Billings, MT 59101

Phone: 406-657-6101

Fax: 406-657-6058

Email: Bryan.Dake@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 18-120-BLG-SPW
Plaintiff,
VS. PLEA AGREEMENT
VICTOR ELVIN LOPEZ,
Defendant.

 

 

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the United
States of America, represented by Bryan T. Dake, Assistant United States Attorney
for the District of Montana, and the defendant, Victor Elvin Lopez, and the
defendant’s attorney, Daniel Ball, have agreed upon the following:

1. Scope: This plea agreement is between the United States Attorney’s
Office for the District of Montana and the defendant. It does not bind any other

oe ff A Z
AUSA DEF ATTY Date Page |
Case 1:18-cr-00120-SPW Document 116 Filed 04/07/21 Page 2 of9

federal, state, or local prosecuting, administrative, or regulatory authority, or the
United States Probation Office.

Zi Charges: The defendant agrees to plead guilty to the sole count of
the Superseding Information charging possession with intent to distribute
methamphetamine, in violation of 21 U.S.C. 841(a)(1). This offense carries a
mandatory minimum five yeats to forty imprisonment, up to a $5,000,000 fine, and
at least four years supervised release. Lopez also agrees to the forfeiture allegation
in the superseding information.

At the time of sentencing, if the Court accepts this plea agreement, the
United States will move to dismiss the Indictment.

a Nature of the Agreement: The parties agree that this plea agreement
will be governed by: Rule 11(c)(1)(A) and (B), Federal Rules of Criminal
Procedure. The defendant acknowledges that the agreement will be fulfilled
provided the United States: a) moves to dismiss, and the Court agrees to dismiss
the Indictment and does not pursue other charges against the defendant; and b)
makes the recommendations provided below. The defendant understands that if
the agreement is accepted by the Court, and this indictment is dismissed, there will
not be an automatic right to withdraw the plea even if the Court does not accept or

follow the recommendations made by the United States.

cme ef fo 42/2!
AUSA DEF ATTY Date Page 2
Case 1:18-cr-00120-SPW Document 116 Filed 04/07/21 Page 3 of 9

4, Admission of Guilt: The defendant will plead guilty because the
defendant is guilty of the charge contained in the Superseding Information.

In pleading guilty to the Superseding Information, the defendant
acknowledges that:

First, the defendant knowingly possessed methamphetamine; and

Second, the defendant possessed the methamphetamine with the intent to
distribute it to another person; and

Third, the possession with intent to distribute involved more than 5 grams
of actual methamphetamine.
3. Waiver of Rights by Plea:

(a) The government has a right to use against the defendant, in a
prosecution for perjury or false statement, any statement given under oath during
the plea colloquy.

(b) The defendant has the right to plead not guilty or to persist in a
plea of not guilty.

(c) The defendant has the right to a jury trial unless, by written
waiver, the defendant consents to a non-jury trial. The United States must also

consent and the Court must approve a non-jury trial.

cme Le MP W7/H
AUSA DE ATTY Date Page 3
Case 1:18-cr-00120-SPW Document 116 Filed 04/07/21 Page 4of9

(d) The defendant has the right to be represented by counsel and, if
necessary, have the Court appoint counsel at trial and at every other stage of these
proceedings.

(e) If the trial is a jury trial, the jury would be composed of 12
laypersons selected at random. The defendant and the defendant’s attorney would
have a say in who the jurors would be by removing prospective jurors for cause
where actual bias or other disqualification is shown, or without cause by exercising
peremptory challenges. The jury would have to agree unanimously before it could
return a verdict of either guilty or not guilty. The jury would be instructed that the
defendant is presumed innocent, and that it could not convict unless, after hearing
all the evidence, it was persuaded of the defendant’s guilt beyond a reasonable
doubt.

(f) If the trial is held by the judge without a jury, the judge would
find the facts and determine, after hearing all of the evidence, whether or not the
judge was persuaded of the defendant’s guilt beyond a reasonable doubt.

(g)  Atatrial, whether by a jury or a judge, the United States would
be required to present its witnesses and other evidence against the defendant. The
defendant would be able to confront those government witnesses and the
defendant’s attorney would be able to cross-examine them. In turn, the defendant

could present witnesses and other evidence. If the witnesses for the defendant

Ce i E MO Gieef
AUSA DEF ATTY Date Page 4
Case 1:18-cr-00120-SPW Document 116 Filed 04/07/21 Page 5of9

would not appear voluntarily, their appearance could be mandated through the
subpoena power of the Court.

(h) Ata trial, there is a privilege against self-incrimination so that
the defendant could decline to testify and no inference of guilt could be drawn
from the refusal to testify. Or the defendant could exercise the choice to testify.

(i) | Ifconvicted, and within 14 days of the entry of the Judgment
and Commitment, the defendant would have the right to appeal the conviction to
the Ninth Circuit Court of Appeals for review to determine if any errors were made
that would entitle the defendant to reversal of the conviction.

(j) | The defendant has a right to have the district court conduct the
change of plea hearing required by Rule 11, Federal Rules of Criminal Procedure.
By execution of this agreement, the defendant waives that right and agrees to hold
that hearing before, and allow the Rule 11 colloquy to be conducted by, the U.S.
Magistrate Judge, if necessary.

(k) If convicted in this matter, a defendant who is not a citizen of
the United States may be removed from the United States, denied citizenship, and
denied admission to the United States in the future.

The defendant understands that by pleading guilty pursuant to this

agreement, the defendant is waiving all of the rights set forth in this paragraph.

un. | V 7/2)
AUSA DEF ATTY Date Page 5
Case 1:18-cr-00120-SPW Document 116 Filed 04/07/21 Page 6 of9

The defendant’s attorney has explained those rights and the consequences of
waiving those rights.

6. Recommendations: The United States will recommend the
defendant’s offense level be decreased by two levels for acceptance of
responsibility, pursuant to USSG §3E1.1(a), unless the defendant is found to have
obstructed justice prior to sentencing, pursuant to USSG §3C1.1, or acted in any
way inconsistent with acceptance of responsibility. The United States will move
for an additional one-level reduction, pursuant to USSG §3E1.1(b), if appropriate
under the Guidelines.

Ts Sentencing Guidelines: Although advisory, the parties agree that the
U.S. Sentencing Guidelines must be applied, and a calculation determined, as part
of the protocol of sentencing to determine what sentence will be reasonable.

8. Waiver of Appeal of the Sentence — General: The defendant
understands that the law provides a right to appeal and collaterally attack the
sentence imposed in this case. Based on the concessions made by the United
States in this case, the defendant knowingly waives any right to appeal the
sentence and any right to bring any other post-conviction attack on the sentence.
The defendant specifically agrees not to file a motion under 28 U.S.C. § 2255 or
§ 2241 attacking the sentence. This waiver does not prohibit the right to pursue or

maintain such an action alleging ineffective assistance of counsel.

oe. VEL We Vx2i

AUSA DEF ATTY ~ Date Page 6
Case 1:18-cr-00120-SPW Document 116 Filed 04/07/21 Page 7 of 9

9. Voluntary Plea: The defendant and the defendant’s attorney
acknowledge that no threats, promises, or representations have been made to
induce the defendant to plead guilty, and that this agreement is freely and
voluntarily endorsed by the parties.

10. Disclosure of Financial Information: The defendant authorizes the
U.S. Probation Office to release to the Financial Litigation Unit of the U.S.
Attorney’s Office all documents and financial information provided by the
defendant to the U.S. Probation Office and any information obtained by the U.S.
Probation Office about the defendant through its investigation. The defendant
further agrees to fully complete a financial statement in the form prescribed by the
U.S. Attorney’s Office, provide financial documents as requested, and submit to a
debtor’s exam if deemed appropriate by the U.S. Attorney’s Office, in order to
evaluate the defendant’s ability to satisfy any financial obligation imposed by the
Court. The defendant consents to being immediately placed on the Treasury Offset
Program to help meet the defendant’s obligation to pay restitution and/or a fine.

11. Loss of Federal Benefits: The defendant acknowledges that, based
on the plea of guilty to a federal controlled substances crime, the defendant is no
longer eligible for assistance under any state program funded under Part A of Title
IV of the Social Security Act or benefits under the Food Stamp Act. 21 U.S.C. §

862a. The Court may also deny the defendant eligibility to participate in any

omz Jel UE 7/21

AUSA D ATTY Date Page 7
Case 1:18-cr-00120-SPW Document 116 Filed 04/07/21 Page 8 of 9

federal grant, contract, loan, professional license, or commercial license. 21
U.S.C, §.862,

12. Detention/Release After Plea: Pursuant to 18 U.S.C. § 3143(a)(2),
the defendant acknowledges that the defendant will be detained upon conviction
unless (A)(i) the Court finds there is a substantial likelihood that a motion for
acquittal or new trial will be granted or (11) this agreement provides that the United
States will recommend that no sentence of imprisonment be imposed and (B) the
Court finds, by clear and convincing evidence, that the defendant is not likely to
flee or pose a danger to any other person or the community. Then, if exceptional
circumstances exist, the defendant may be released upon conditions.

13. Breach: If the defendant breaches the terms of this agreement, or
commits any new criminal offenses between signing this agreement and
sentencing, the U.S. Attorney’s Office is relieved of its obligations under this
agreement, but the defendant may not withdraw the guilty plea.

/I/
Hl
/I/
Hf

Hl

AUSA Di ATTY Date Page 8
Case 1:18-cr-00120-SPW Document 116 Filed 04/07/21 Page 9of9

HI!
Hl

14. Entire Agreement: Any statements or representations made by the
United States, the defendant, or defense counsel prior to the full execution of this
plea agreement are superseded by this plea agreement. No promises or
representations have been made by the United States except as set forth in writing
in this plea agreement. This plea agreement constitutes the entire agreement
between the parties. Any term or condition which is not expressly stated as part of

this plea agreement is not to be considered part of the agreement.

LEIF JOHNSON
Acting United States Attorney

BRYAN T. DAKE
Assistant U. S. Attorney

Date: 4 (7A

¥ .
tielew [of B
VICTOR ELVIN | LOPEZ
Defendant

Date: 4/- e-Z)

DANIEL BALL “

me
Date: Df 2/

cme EZ V7,
AUSA DEF ATTY _ Date Page 9

 
